Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 5-7, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US-2013/0023753-A1).
Claim No
Claim feature
Prior art
Kawamura (US-2013/0023753-A1

1
An automatic protocolling system, comprising a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of executable instructions configuring the processor to: 

Kawamura discloses an automatic protocolling system, comprising a processor (114) operable by way of a set of executable instructions (“program”) storable in relation to a nontransient memory device (115), the set of executable instructions configuring the processor (114) to: 


receive information relating to an initial protocol comprising an initial ordering of a plurality of 5sequences, the information comprising data relating to an interaction extent value of at least one of an imaging system and a patient as a function of time corresponding to each sequence in the plurality of sequences, the data relating to a time-integrated effect of each sequence in the plurality of sequences; and 

Initial ordering (e.g. sequence 1) of plurality of sequences (sequences 1-6).
See ¶¶ [0056], [0060], [0062], where Kawamura states that a protocol may include a combination of a plurality of sequences.

SAR in Kawamura is understood to be an interaction extent value related to a time-integrated effect of each sequence.




dynamically determine an alternative protocol comprising an alternative ordering of the plurality of sequences based on the time-integrated effect, whereby an alternative protocol is provided.
See ¶ [0074] where Kawamura describes an execution of order of sequences that form the protocol can be changed in case SAR value exceeds an upper limit and thus Kawamura provides an alternative protocol as claimed.

2
2. The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to dynamically instruct an imaging system to operate by using the alternative protocol.

It can be understood that the processor (114) in Kawamura uses the modified protocol, i.e. protocol with altered order of sequences, to acquire image data.
5
The automatic protocolling system of Claim 2, wherein the imaging system comprises a magnetic resonance imaging (MRI) system.

See Fig. 1 in Kawamura which shows an MRI system.
6
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to dynamically determine the alternative protocol based on information relating to operation of the imaging system.

The “program” in Kawamura meets the claim (claim 6) as the processor (114) edits the initial protocol which is based on an operation of the imaging system.
7
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to dynamically determine the alternative protocol by predicting information relating to at least one effect on at least one of the imaging system and a patient.

Claim 7 is met by Kawamura as it describes an effect (SAR) on the patient.
9
The automatic protocolling system of Claim 7, wherein the information relating to at least one effect on the patient comprises information relating to at least one of: a specific absorption rate (SAR) and a peripheral nerve stimulation (PNS).

Claim 9 is met by Kawamura as it describes SAR.
10
10. The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: forgo running any previous protocol which has not yet run; and run the alternative protocol, whereby overall interaction extent is reduced.

Claim 10 is met by Kawamura as it executes alternative protocol.
11
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: dynamically optimize reordering of the plurality of sequences when configuring scan protocols; and dynamically suggest a preferred sequence order, whereby overall interaction extent is minimized.

Claim 11 is met by Kawamura as it finds alternative protocol to reduce SAR. 
12
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: dynamically reorder the plurality of sequences by using information relating to a user-defined priority.

Claim 12 is implicitly met by Kawamura as it describes an operator who images a patient and the operator understood to have a priority based on what a prescribing physician wants.

13-14
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: dynamically suggest a set of non-interacting sequences to run between two highly-interacting sequences of the initial protocol.

Kawamura meets claim 13 as a protocol may include insertion of  wait-time between sequences to reduce SAR (cf. ¶ [0074]). Wait-time may be considered a part of the protocol and it can be considered at least in part a sequence.

15
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: dynamically instruct a display device to dynamically display a representation of at least one metric during dynamic configuration of scan protocols.

Claim 15 is met by Kawamura as it describes a display that display SAR graph to assist an operator to configure scan protocols, see various places in Kawamura including ¶ [0060] and [0074].
16
 The automatic protocolling system of Claim 15, wherein the at least one metric provides quantification of the relative merits between different sequence orderings.

Kawamura meets claim 17 as it presents Fig. 15 and 16 which display SAR values for different sequences on a display monitor from which an operator can see different merits of different order of sequences.

17
The automatic protocolling system of Claim 1, wherein the set of executable instructions further configure the processor to: suggest a preferred order for the plurality of sequences.

Kawamura meets claim 17 when it performs determining an alternate order of sequences which may the claimed preferred order of sequences.
18
18. A method of providing an automatic protocolling system, the method comprising providing a processor operable by way of a set of executable instructions storable in relation to a nontransient memory device, the set of executable instructions configuring the processor to: receive information relating to an initial protocol comprising an initial ordering of a plurality of 5sequences, the information comprising data relating to an interaction extent value of at least one of an imaging system and a patient as a function of time corresponding to each sequence in the plurality of sequences, the data relating to a time-integrated effect of each sequence in the plurality of sequences; and dynamically determine an alternative protocol comprising an alternative ordering of the plurality of sequences based on the time-integrated effect, whereby an alternative protocol is provided.

Claim 18 is like claim 1, see treatment of claim 1 above for claim 18.
20
 A method of automatically protocolling by way of an automatic protocolling system, the method comprising: providing the automatic protocolling system, providing the automatic protocolling system comprising providing a processor operable by way of a set of executable instructions storable in relation to 5a nontransient memory device, the set of executable instructions configuring the processor to: receive information relating to an initial protocol comprising an initial ordering of a plurality of sequences, the information comprising data relating to an interaction extent value of at least one of an imaging system and a patient as a function of time corresponding to each sequence in the plurality of sequences, the data relating to a time-integrated effect of each sequence in the plurality of sequences; and dynamically determine an 10alternative protocol comprising an alternative ordering of the plurality of sequences based on the time- integrated effect, whereby an alternative protocol is provided; by using the automatic protocolling system, receiving the information relating to the initial protocol comprising the initial ordering of the plurality of sequences; and 15dynamically determining the alternative protocol comprising the alternative ordering of the plurality of sequences, thereby providing the alternative protocol; and dynamically instructing an imaging system to operate by using the alternative protocol.

Claim 20 is met by Kawamura, see treatment of claim above.



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US-2013/0023753-A1) in view of Kassai (US-2004/0017915-A1).
 As to claim 8, Kawamura discloses an automatic protocolling system according claim 7.
However, Kawamura is silent regarding an information relating to at least one effect on the imaging system comprises information relating to at least one of: a gradient root-mean-square (RMS) current, an MRS B1 m+ power, a magnet heating, magnet drift, a acoustic response, and a transmit coil heating, a gradient-amplifier heating, an RF-amplifier heating and shim-amplifier heating as claimed in the instant claim 8.
Even though Kawamura is silent regarding such things as claimed in the claim 8 as indicated above, it is known in the prior art. For example, Kassai discloses a system that alters a protocol based on heating of components of an MRI system.
It would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 8) to modify Kawamura to include additional factors such as heating of components of the MRI system to change an existing protocol come with an alternate protocol as taught in Kassai, to reduce damage to the MRI system.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US-2013/0023753-A1) in view of Odry (US-2019/0320934-A1).

As to claim 3, Kawamura discloses an automatic protocolling system according claim 2.
However, Kawamura is silent regarding the set of executable instructions (“program”) configured to dynamically determine the alternative protocol by using artificial intelligence, as claimed in the instant claim 3.
Even though Kawamura is silent regarding such things as claimed in the claim 3 as indicated above, it is known in the prior art. For example, Odry discloses a system that alters an MRI protocol using artificial intelligence (cf. abstract). Artificial intelligence can reduce an amount of work to be performed by a human operator and thus potentially reduce errors that humans usually make. 
It would have been obvious to a person having ordinary skill in the art as of the filing date of the instant claim (claim 3) to modify Kawamura and include an artificial intelligence to determine an altered protocol as taught by Odry to reduce an amount of work to be performed by a human operator and to reduce errors a human operator usually make. 
As to claim 4, the claim depends from claim 3 and Kawamura in in view of Odry discloses the automatic protocolling system of claim 3 and the combination further discloses the artificial intelligence to comprise machine learning.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852